 

Case 1:19-cv-05425-NRB Document 41 Filed 02/25/20 Page 1 of 2

DOUGLAS A. DURNIN
Attomey and Counsellor at Law
5355 Merrick Road
Massapequa, New York 1/758
Phone: 516-799-5253 Fax 516-795-0468
durninlaw@gmail.com

February 25, 2020
Via ECF

Honorable Naomi Reice Buchwald,
UNITED STATES DISTRICT COURT
Southern District of New York

500 Pearl Street

New York, NY 10007

Re: Vista Food Exchange v Aidarov, et al
1:19-cv-05425-NRB

Dear Judge Buchwald:

This firm represents Plaintiffs Vista Food Exchange and Rocky Mountain
Express, in the above referenced action. Pursuant to Your Honor’s Individual Rules of
Practice, the parties jointly request an adjournment of the Initial Pre-Trial Conference
currently scheduled for February 27, 2020 at 2:30 p.m. This is the third request for an
adjournment of the Conference.

The parties conferred by Telephonic Conference today at 3:30 p.m. and
discussed, the service of process on non-appearing Defendant ITL Group, Inc and the
issue of insurance coverage, an insurance carrier may be in receivership.

Plaintiffs counsel believes [TL was properly Served, counsel for other defendants
do not agree and no attorney has appeared on behalf of ITL Group.

The issue of whether or not there is insurance to cover the incident complained
of in the Complaint will determine how all parties will proceed and impact the amount of

expense to be incurred in this litigation The b

All appearing parties have consented to this request for an adjournment, to allow )i<. < f
time to resolve the above issues. Based on the availability of all parties, we request an |
adjournment to March 26 or April 2 or a later date convenient to the Court. urch |

Thank you for your consideration. ata 4; 2030 at

od Bask
hn lets bachurth,

2 [2b foo

 

 
 

Case 1:19-cv-05425-NRB Document 41 Filed 02/25/20 Page 2 of 2

Respeeffull) submitted :
2g bt in.
DOUG A. DURNIN
Cc: all counsel of record (via ECF)
